



COURT OF APPEAL FOR ONTARIO

CITATION: Gill v.
    Iqbal, 2015 ONCA 503

DATE: 20150703

DOCKET: C59808

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

Surinderpal Singh Gill and Muhammad Alvi and Mehboob Alam Khan

Plaintiffs (
Appellants
)

and

Muhammad Zafar Iqbal and Zarina Zafar and A1 Oakville Taxi

Defendants (
Respondents
)

Satwant S. Merwar, for the plaintiffs (appellants)

J.S. Winny, for the defendants (respondents)

Heard:  July 2, 2015

On appeal from the judgment of Justice L.L. Snowie of the
    Superior Court of Justice, dated November 26, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The refusal to further adjourn the defendants summary judgment motion
    was an exercise of the motion judges discretion.  Given the history of the
    claim, referred to cryptically by the trial judge, and the fact that the motion
    had initially been scheduled three months earlier and adjourned at the
    appellants request, we cannot say that the motion judge acted unreasonably in
    refusing the further adjournment.  On the material before the motion judge, the
    action was properly dismissed under Rule 20.  We make no comment about the
    application of Rules 21 and 60.12.

[2]

The appeal is dismissed.  Costs awarded in the amount of $5,449.10, inclusive
    of disbursements and all taxes.


